         Case 8:19-cr-00061-JVS Document 138 Filed 04/06/20 Page 1 of 2 Page ID #:2386

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     April 6, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                     Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT    X            Dean Steward                        X           X



 Proceedings:        TELEPHONIC STATUS CONFERENCE RE DEFENDANT’S SECOND
                     EX PARTE FOR BOND PENDING TRIAL
      Cause is called for hearing telephonically with counsel for the defendant and counsel for
the Government present. Defendant is not present, waiver of appearance on file. The Court finds
good cause to conduct the hearing telephonically in light of the pandemic.

         The following matters must be completed for the Court to grant bond:

       Mr. Bromma and Mr Manheimer must be interviewed by Pretrial Services and a report
sent to the Court.

         The $500,000 bond must be secured before the Court will sign an order releasing him.

      The Court may consider an alternative to having the defendant quarantine for 14 days in
MCC if there is some alternative in New York, such as a residence of a friend, but the defendant
may not travel to the West Coast until he has be in quarantine for 14 days and is certified not to
have the virus.

         The above are in addition to the terms which the Court previously laid out in Docket No.
128.

         Counsel shall meet and confer re and lodge a proposed order with the Court.


CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                     Page 1 of 2
         Case 8:19-cr-00061-JVS Document 138 Filed 04/06/20 Page 2 of 2 Page ID #:2387

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                  CRIMINAL MINUTES - GENERAL


                                                                                       :   10

                                                      Initials of Deputy Clerk   lmb




CR-11 (10/08)                        CRIMINAL MINUTES - GENERAL                                 Page 2 of 2
